In an action for a divorce and ancillary relief, the defendant husband appeals from an order of the Supreme Court, Nassau County (McCabe, J.), dated April 23, 1991, which awarded, without a hearing, the plaintiff wife’s former attorney counsel fees and disbursements to be paid out of certain moneys being held in escrow without a hearing.
Ordered that order is reversed, on the law, without costs or disbursements, and the matter is remitted to the Supreme Court, Nassau County, for a hearing and new determination on the plaintiff wife’s former attorney’s counsel fees and disbursements.
The court’s award of counsel fees and disbursements to the plaintiff wife’s former attorney, whether as pendente lite counsel fees (see, Domestic Relations Law § 237) or as enforcement of an attorney’s lien (see, Judiciary Law § 475), to be paid out of jointly-owned marital funds being held in escrow, *723without holding a hearing, was improper (see generally, Petritis v Petritis, 131 AD2d 651; Price v Price, 113 AD2d 299, affd 69 NY2d 8). Bracken, J. P., Balletta, Eiber, O’Brien and Pizzuto, JJ., concur.